



Exhibit 10.1
SHARE REPURCHASE AGREEMENT
THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 2nd day of December, 2018, by and among Blackstone Capital Partners VI
L.P. (“BCP VI”) and Blackstone Family Investment Partnership VI-ESC L.P.
(“Blackstone Family” and, together with BCP VI, “Sellers” and each, a “Seller”)
and Crocs, Inc. a Delaware corporation (the “Purchaser”).
RECITALS
WHEREAS, BCP VI currently holds 198,503 shares of Series A Convertible Preferred
Stock, par value $0.001 per share, of the Purchaser (the “Preferred Stock”) and
Blackstone Family currently holds 497 shares of Preferred Stock.
WHEREAS, Sellers desire to sell to the Purchaser, and Purchaser desires to
purchase from Sellers, 99,500 shares of “Preferred Stock, on the terms and
conditions set forth in this Agreement (the “Repurchase Transaction”).
WHEREAS, in connection with the closing of the Repurchase Transaction, (i)
Sellers will receive a cash payment of $11,940,000 from Purchaser and (ii)
Sellers will convert the remaining 99,500 shares of Preferred Stock that they
own into 6,862,066 shares of common stock of Purchaser, par value $0.001 per
share (the “Common Stock”), 6,844,929 shares of which will be issued to BCP VI
and 17,137 shares of which will be issued to Blackstone Family, and a right to
receive a cash payment of $34.75 from Purchaser in respect of fractional shares,
on the terms and conditions set forth in this Agreement.
WHEREAS, after due consideration, the Board of Directors of the Purchaser
(excluding those directors that were appointed by Sellers pursuant to the
Investment Agreement, dated as of December 28, 2013 between BCP VI and
Purchaser, as amended by that certain First Amendment to Investment Agreement,
dated as of January 27, 2014 between BCP VI and Purchaser and that Second
Amendment to Investment Agreement dated as of June 6, 2017 between BCP VI and
Purchaser (the “Investment Agreement”)) have approved the Repurchase Transaction
and related matters set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I
SALE AND PURCHASE OF COMMON SHARES


142302146.1

--------------------------------------------------------------------------------





SECTION 1.1 Purchase. Subject to the terms and conditions of this Agreement, at
the Closing (as defined below), Sellers shall sell, assign, transfer, convey and
deliver to the Purchaser, and the Purchaser shall purchase, acquire and accept
from Sellers, 99,500 shares of Preferred Stock (the “Purchased Shares”) for a
purchase price of $182,805,471.54 (the “Purchase Price”), which purchase price
shall be allocated as follows: $182,348,917.17 to BCP VI and $456,554.37 to
Blackstone Family.
SECTION 1.2 Conversion. Subject to the terms and conditions of this Agreement,
at the Closing, (i) Sellers shall receive a cash payment of $11,940,000 from
Purchaser (the “Additional Payment” and together with the Purchase Price, the
“Consideration”), which Additional Payment shall be allocated as follows:
$11,910,180 to BCP VI and $29,820 to Blackstone Family and (ii) the remaining
99,500 shares of Preferred Stock owned by Sellers (the “Converted Shares” and,
together with the Purchased Shares, the “Shares”) will be irrevocably converted
into 6,862,066 shares of Common Stock (the “Conversion”), 6,844,929 of which
shall be issued to BCP VI and 17,137 of which shall be issued to Blackstone
Family. For clarity, upon the Conversion and except as set forth in Section 1.3,
no further amounts shall be payable in respect of the Converted Shares
(including any accrued but unpaid dividends as of the time of Conversion).
SECTION 1.3 Additional Consideration. In addition to the Consideration, (i) BCP
VI shall be entitled to receive $2,977,545.00 in respect of the 198,503 shares
of the Preferred Stock held by BCP VI as of the date hereof and (ii) Blackstone
Family shall be entitled to receive $7,455.00 in respect of the 497 shares of
the Preferred Stock held by Blackstone Family as of the date hereof, that is, in
each case, payable in cash on January 1, 2019.
SECTION 1.4 Lock-Up.
(a)    Each Seller agrees that, (i) for a period (the “Lock-Up Period”)
beginning on the Closing Date and ending on, and including, the date immediately
prior to the first date (the “Lock-Up Release Date”) on which the Company’s
trading window opens following release of the Purchaser’s report on Form 10-Q to
be filed with the Securities and Exchange Commission (“SEC”) for the quarterly
period ended June 30, 2019 (but in any event, the Lock-UP Release Date shall be
no later than August 12, 2019), such Seller will not, without the prior written
consent of Purchaser, (A) sell, offer to sell, contract or agree to sell, make
any short sale, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder (the “Exchange Act”) with respect to, any Common Stock issued upon
the Conversion (the “Conversion Common Stock”), (B) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Conversion Common Stock or (C) publicly
announce an intention to effect any transaction specified in clause


142302146.1

--------------------------------------------------------------------------------





(A) or (B) (the foregoing (A), (B) and (C), collectively, the “Lock-Up
Prohibited Actions”) and (ii) beginning on the Lock-Up Release Date, such Seller
shall be permitted to take any Lock-Up Prohibited Action in respect of all of
the shares of Conversion Common Stock held by such Seller and the restrictions
set forth in this Section 1.4(a) will no longer be applicable to any of Sellers.
The foregoing sentence shall not apply to transfers, sales or other actions with
respect to Conversion Common Stock (i) to another corporation, partnership or
other business entity that, directly or indirectly, controls, is controlled by
or is under common control with such Seller or to any other Permitted Transferee
(as defined in the Investment Agreement), (ii) to any successor entity of such
Seller, (iii) as part of a disposition, transfer or distribution without
consideration by such Seller to its stockholders, members, limited or general
partners or other equity holders, in each case of the foregoing clauses (i),
(ii) and (iii), provided that any such transfer shall not involve a disposition
for value, it shall be a condition of such transfer that each transferee, or
distributee sign and deliver a lock-up agreement substantially in the form of
this Section 1.4, (iv) as part of a sale, disposition or transfer of Common
Stock pursuant to a bona fide third party tender offer for all or substantially
all of the outstanding shares of Common Stock of the Purchaser, or exchange
offer, merger, consolidation or other business combination, acquisition of
assets or similar transaction or any change of control transaction involving the
Purchaser or any subsidiary of Purchaser or (v) otherwise approved in writing by
the Board of Directors of the Purchaser.
(b)    Each Seller agrees that all certificates representing the Conversion
Common Stock will bear a legend substantially to the following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF DECEMBER 28,
2013, AS AMENDED, AND A REPURCHASE AGREEMENT, DATED DECEMBER __, 2018, COPIES OF
WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.”
(c)    For the avoidance of doubt, for purposes of Section 4.2(c) of the
Investment Agreement, the parties agree that no shares of Preferred Stock shall
be deemed to be outstanding as of the Closing.


142302146.1

--------------------------------------------------------------------------------





SECTION 1.5 Closing. The closing of the Repurchase Transaction (the “Closing”)
will take place at the offices of Perkins Coie LLP, 1900 Sixteenth Street,
Denver, Colorado 80202 on the 3rd business day following the date of this
Agreement (the “Closing Date”). At the Closing, (0) Sellers shall deliver or
cause to be delivered to Purchaser certificates representing the Purchased
Shares and the Converted Shares, together with such endorsements and other
transfer documents as may be reasonably requested by Purchaser or necessary to
transfer to Purchaser right, title and interest in and to the Purchased Shares
or to cancel the Converted Shares, (b) Purchaser shall pay to Sellers the
Consideration in cash by wire transfer of immediately available funds in
accordance with the wire transfer instructions provided by Sellers to Purchaser
and (c) each Seller will deliver to Purchaser a duly completed and executed
conversion notice in the form provided by Purchaser.
ARTICLE 2    
REPRESENTATIONS AND WARRANTIES OF SELLERS
Sellers makes the following representations and warranties to the Purchaser:
SECTION 2.1 Existence and Power.
(a)    Each Seller has the power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.
(b)    The execution and delivery of this Agreement by each Seller and the
consummation by such Seller of the transactions contemplated hereby (i) do not
require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 16 or Regulation
13D under the Securities Exchange Act of 1934, as amended (the “Exchange Act
Filings”)) filing with, any governmental authority or court, or body or
arbitrator having jurisdiction over such Seller; and (ii) do not and will not
constitute or result in a breach, violation or default under (x) any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, to which such Seller is a party or (y) such Seller’s organizational
documents, or (z) any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority or similar body applicable to such Seller, except
in each case in this clause (ii) as would not materially adversely affect the
ability of such Seller to consummate the transactions contemplated by this
Agreement.
SECTION 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by each Seller and constitutes a legal, valid
and binding obligation of such Seller, enforceable against such Seller in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other


142302146.1

--------------------------------------------------------------------------------





similar laws of general application affecting enforcement of creditors’ rights
generally and general principles of equity.
SECTION 2.3 Ownership of Shares. Sellers, collectively, are the sole record
owner of the Shares and has good, valid and marketable title to the Shares, free
and clear of all liens, encumbrances, equities or adverse claims. Upon payment
of the Purchase Price in accordance with this Agreement, good and valid title to
the Purchased Shares, free and clear of all liens, encumbrances, equities or
adverse claims, will pass to Purchaser.
SECTION 2.4 Receipt of Information. Each Seller has received all the information
it considers necessary or appropriate for deciding whether to consummate the
Repurchase Transaction. Each Seller has had an opportunity to ask questions and
receive answers from the Purchaser. Each Seller has had the opportunity to
discuss with its tax advisors the consequences of the Repurchase Transaction.
Each Seller has not received, nor is it relying on, any representations or
warranties from Purchaser other than as provided herein, and Purchaser hereby
disclaims any other express or implied representations or warranties with
respect to itself.
ARTICLE 3    
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
Purchaser hereby makes the following representations and warranties to Sellers:
SECTION 3.1 Existence and Power.
(a)    Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby.
(b)    The execution and delivery of this Agreement by Purchaser and the
consummation by Purchaser of the transactions contemplated hereby (i) does not
require the consent, approval, authorization, order, registration or
qualification of, or filing with, any governmental authority or court, or body
or arbitrator having jurisdiction over Purchaser; and (ii) does not and will not
constitute or result in a breach, violation or default under, any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, to which Purchaser is a
party, with Purchaser’s certificate of incorporation, or any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of the Purchaser or cause the
acceleration or termination of any obligation or right of the Purchaser or any
other party thereto, except in each case in this


142302146.1

--------------------------------------------------------------------------------





clause (ii) as would not materially adversely affect the ability of Purchaser to
consummate the transactions contemplated by this Agreement.
SECTION 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by Purchaser and constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
general principles of equity.
SECTION 3.3 Sufficient Funds. Purchaser has as of the date hereof or will have
as of the Closing Date access to fully committed funds sufficient to consummate
the transactions contemplated by this Agreement.
ARTICLE 4    
MISCELLANEOUS PROVISIONS
SECTION 4.1 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to the address and to the attention of the
person set forth in this Agreement. Notices will be deemed to have been given
hereunder when delivered personally, three business days after deposit in the
U.S. mail postage prepaid with return receipt requested and two business days
after deposit postage prepaid with a reputable overnight courier service for
delivery on the next business day.
If delivered to the Purchaser, to:


Crocs, Inc.
7477 East Dry Creek Parkway
Niwot, CO 80504
Attention: Daniel Hart
Facsimile No: (303)-848-7010


with a copy to:


Perkins Coie LLP
1900 16th Street
Suite 1400
Denver, CO 80202
Attention: Jason Day
Facsimile No: (303) 291-2462




142302146.1

--------------------------------------------------------------------------------





if to any Seller or Sellers, to:


Blackstone Capital Partners VI, L.P.
c/o The Blackstone Group
345 Park Avenue
New York, NY 10154
Attention: Prakash Melwani
Facsimile No: (212)-583-5596


with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Ave
New York, New York 10017
Attention: Anthony F. Vernace
Facsimile No: (212) 455-2502
SECTION 4.2 Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Repurchase Transaction and the
Conversion embody the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior and
contemporaneous oral or written agreements, representations, warranties,
contracts, correspondence, conversations, memoranda and understandings between
or among the parties or any of their agents, representatives or affiliates
relative to such subject matter, including, without limitation, any term sheets,
emails or draft documents.
SECTION 4.3 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns.
SECTION 4.4 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.
SECTION 4.5 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Delaware,
without giving effect to principles of conflicts of laws. Each party hereto
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any action, suit or proceeding arising out of
or relating to this Agreement or any transaction contemplated hereby.
SECTION 4.6 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any


142302146.1

--------------------------------------------------------------------------------





benefits hereunder, and no such party shall be entitled to sue any party to this
Agreement with respect thereto.
SECTION 4.7 Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.
SECTION 4.8 No Broker. Except as previously disclosed in writing to each other
party, no party has engaged any third party as broker or finder or incurred or
become obligated to pay any broker’s commission or finder’s fee in connection
with the transactions contemplated by this Agreement.
SECTION 4.9 Further Assurances. Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.
SECTION 4.10 Costs and Expenses. Each party hereto shall each pay their own
respective costs and expenses, including, without limitation, any commission or
finder’s fee to any broker or finder, incurred in connection with the
negotiation, preparation, execution and performance of this Agreement.
SECTION 4.11 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
SECTION 4.12 Termination. This Agreement may be terminated and the Repurchase
Transaction and Conversion abandoned at any time prior to the Closing Date by
(i) mutual written consent of each party or (ii) by either party if the Closing
Date has not occurred within 30 days after the date hereof.
SECTION 4.13 Public Announcements. Sellers, on the one hand, and the Purchaser,
on the other hand, shall, to the extent feasible, consult with each other before
issuing, and provide each other reasonable opportunity to review and comment
upon, any press release or other public statements with respect to the
Repurchase Transaction and shall not issue any such press release or make any
such public statement prior to such consultation, except as may be required by
applicable law, court process or by obligations pursuant to any listing
agreement with any national securities exchange or automated inter-dealer
quotation system. Notwithstanding anything to the contrary herein, Sellers shall
be permitted to make the Exchange Act Filings and the Purchaser shall be
permitted to make the disclosures required in its filings pursuant to the
Exchange Act, in each case without such review and consultation.


142302146.1

--------------------------------------------------------------------------------





SECTION 4.14 Non-Recourse. All claims or causes of action (whether based in
contract, tort, fraud, strict liability, other laws or otherwise, at law or in
equity) that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement), may be made only against the entities
that are expressly identified as parties in the introduction to this Agreement
(or their respective successors or assignees). No person who is not a named
party to this Agreement, including without limitation any past, present or
future director, officer, employee, incorporator, member, partner, equityholder,
affiliate, agent, attorney or representative of any named party to this
Agreement, shall have any liability (whether in contract or in tort, in law or
in equity, or based upon any theory that seeks to impose liability of an entity
party against its owners or affiliates) for any obligations or liabilities
arising under, in connection with or related to this Agreement or for any claim
based on, in respect of, or by reason of this Agreement or its negotiation or
execution. The Purchaser (on behalf of itself, each other Purchaser Related
Party and any of their respective successors, heirs or representatives)
covenants and agrees that it shall not institute, and shall cause its
representatives and affiliates not to bring, make or institute any action,
claim, proceeding (whether based in contract, tort, fraud, strict liability,
other laws or otherwise, at law or in equity) arising under or in connection
with this Agreement or any of the transactions contemplated hereby or thereby
against any of the Blackstone Related Parties and that none of the Blackstone
Related Parties shall have any liability or obligations (whether based in
contract, tort, fraud, strict liability, other Laws or otherwise) to the
Purchaser or any other Purchaser Related Party or any of their respective
successors, heirs or representatives (or any person claiming by, through or on
behalf of the Purchaser or any other Purchaser Related Party) thereof arising
out of or relating to this Agreement or any of the transactions contemplated
hereby or thereby. Without limiting the generality of the foregoing, to the
maximum extent permitted under applicable law (and subject only to the specific
contractual provisions of this Agreement), the Purchaser (on behalf of itself,
each other Purchaser Related Party, any person claiming by, through or on behalf
of the Purchaser or any other Purchaser Related Party, and any of their
respective successors, heirs or representatives) hereby waives, releases and
disclaims any and all rights in respect of any such actions, claims,
proceedings, obligations and liabilities against the Blackstone Related Parties.
For the purpose of this Section 4.14, (i) “Purchaser Related Party” shall mean
the Purchaser and each of its former, current or future general or limited
partners, parents, subsidiaries, divisions, affiliates, predecessors, successors
and assigns, and their present and former directors, officers, members,
employees, agents, attorneys, representatives, successors, beneficiaries, heirs
and assigns and (ii) “Blackstone Related Party” shall mean each Seller, and any
of their respective former, current, or future general or limited partners,
stockholders, managers, members, directors, officers, affiliates, employees,
agents, attorneys or other representatives, successors, beneficiaries, heirs and
assigns.
SECTION 4.15 Tax Treatment. The parties agree that for U.S. federal (and
applicable state and local) tax purposes the Consideration and the additional
consideration payable pursuant to Section 1.3 will be treated as gain from a
sale or exchange.


142302146.1

--------------------------------------------------------------------------------





(Signatures appear on the next page.)






142302146.1

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
 
 
 
 
 
PURCHASER:
 
 
 
CROCS, INC.
 
 
 
 
 
By:
 
/s/ Anne Mehlman
 
 
 
 
 
Name: Anne Mehlman
 
Title: Executive Vice President and Chief Financial Officer
 
 



142302146.1

--------------------------------------------------------------------------------







 
 
 
 
 
SELLERS:
 
 
 
BLACKSTONE CAPITAL PARTNERS VI, L.P.
By: Blackstone Management Associates VI L.L.C., its general partner
By: BMA VI L.L.C., its sole member
 
 
 
 
 
By:
 
/s/ Prakash Melwani
 
Name: Prakash Melwani
 
Title: Sr. Managing Director
 
 
 
 
 
 
 
 
 
BLACKSTONE FAMILY INVESTMENT PARTNERSHIP VI-ESC L.P.
By: BCP VI Side-By-Side GP L.L.C., its general partner
 
 
 
 
 
By:
 
/s/ Prakash Melwani
 
Name: Prakash Melwani
 
Title: Sr. Managing Director





142302146.1